            Case 20-50946                   Doc 37           Filed 12/04/20             Entered 12/04/20 10:10:56                    Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Connecticut                                   AMENDED
 In re       Lee O. Kraus, Jr.                                                                                         Case No.     20-50946
                                                                                       Debtor(s)                       Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                          $                47,763.00
              Prior to the filing of this statement I have received                                                $                47,763.00
              Balance Due                                                                                          $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Debtor (including a payment loaned to debtor by Debtor's spouse, who, upon Debtor's
                                                                     request and directions, wired funds to counsel that she had held in retirement accounts)

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Such litigation as Debtor and counsel deem appropriate and necessary;
       e.   Reports, motions, plans, disclosure statements as are necessary and appropriate;
       f.   Such other services as are required by the Debtor in Possession


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 4, 2020                                                                  /s/ Carl T. Gulliver
     Date                                                                              Carl T. Gulliver ct00944
                                                                                       Signature of Attorney
                                                                                       Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                                                       495 Orange Street
                                                                                       New Haven, CT 06511-3809
                                                                                       203-624-4756 Fax: 203-865-3673
                                                                                       cgulliver@coanlewendon.com
                                                                                       Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
